         Case 1:20-cv-07510-GHW Document 22 Filed 11/25/20 Page    USDC
                                                                     1 of 1SDNY
                                                                   DOCUMENT
                                        U.S. Department of Justice
[Type text]                                                        ELECTRONICALLY FILED
                                                                   DOC #:
                                        United States Attorney
                                                                   DATE FILED: 11/25/20
                                        Southern District of New York
                                                        86 Chambers Street
                                                        New York, New York 10007


                                                        November 24, 2020

VIA ECF
Honorable Gregory H. Woods
United States District Judge                                MEMORANDUM ENDORSED
United States District Court
500 Pearl Street, Room 2260
New York, NY 10007

   Re:     Charpentier, et al. v. Department of Homeland Security, et al., 20 Civ. 7510 (GHW)

Dear Judge Woods:

         This Office represents the defendants (the “government”) in the above-referenced FOIA action.
I write to respectfully request a two-week adjournment of the initial pre-trial conference, i.e., from
the current scheduled conference of December 1, 2020 to December 15, 2020. This is the
government’s first request to adjourn the conference. Plaintiffs’ counsel consents to this request.
The extension is requested to allow the parties additional time to confer regarding the FOIA
requests.

         I thank the Court for its consideration of this request.



                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney

                                                     s/ Rebecca R. Friedman
                                                    REBECCA R. FRIEDMAN
                                                    Assistant United States Attorney
                                                    86 Chambers Street, 3rd floor
                                                    New York, NY 10007
                                                    Tel: (212) 637-2614
                                                    Fax: (212) 637-2686
                                                    rebecca.friedman@usdoj.gov


Application granted. The initial pretrial conference scheduled for December 1, 2020 is adjourned to
December 15, 2020 at 3:00 p.m. The joint letter and proposed case management plan described in
the Court's September 16, 2020 order, Dkt. No. 9, are due no later than December 8, 2020.
SO ORDERED.

Dated: November 24, 2020                                      _____________________________________
                                                                      GREGORY H. WOODS
                                                                     United States District Judge
